DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “an implantable catheter having a distal end, and a body defining a lumen extending lengthwise along the implantable catheter configured to enable a flow of medicament from the proximal end to an infusion port…wherein an exterior of the body defines a first radially extending contoured surface and a second radially extending contoured surface are positioned on opposing sides of the infusion port so as to define a channel in which the infusion port is positioned configured to inhibit dispersion of the medicament within the cerebrospinal fluid” in addition to other limitations.	Regarding claim 10, the prior art of record fails to teach, disclose or render obvious “a method of restricting medicament dispersion comprising: administering medicament into  flow of cerebrospinal fluid of a patient via an implantable catheter having a distal end configured to be positioned within the flow of cerebrospinal fluid, a proximal end, a body defining a lumen configured to enable a flow of medicament to an infusion port positioned in proximity to the distal end, wherein an exterior of the body defines a first radially extending contoured surface and a second radially extending contoured surface are positioned on opposing sides of the infusion port so as to define a channel in which the infusion port is positioned configured to inhibit dispersion of the medicament within the cerebrospinal fluid” in addition to other limitations. 


Response to Arguments
Applicant’s arguments, see pp.6-7 of the response, filed 1/14/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783